Citation Nr: 1825965	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  03-00 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a gastric disability, to include a stomach ulcer, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a hiatal hernia, to include as due to service-connected disability.

3.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to chemical exposure.

4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.

5.  Entitlement to service connection for Paget's bone disease, to include as due to chemical exposure. 

6.  Entitlement to a certificate for financial assistance in the purchase of an automobile or adaptive equipment. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard


INTRODUCTION

The Veteran had active military service from January 1954 to January 1956. 

These matters come before the Board of Veterans' Appeals (Board) from a February 2002 rating decision (hiatal hernia, gastric disability) of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio, a July 2013 rating decision (automobile and adaptive equipment) of the VARO in Oakland, California, and a June 2015 (sleep apnea, Paget's disease, bilateral lower extremity peripheral neuropathy) rating decision of the VARO in Oakland, California.   

In March 2004, September 2015, and January 2018, the Veteran testified at Board hearings.  Transcripts of the hearings are of record.  The undersigned Veteran's Law Judge (VLJ) is the only one of the three VLJs who is currently employed by the Board.

Some of these matters were previously before the Board in September 2004 (hernia, gastric disability), February 2016 (hernia, gastric disability, and automobile or adaptive equipment), and March 2017 (hernia, gastric disability, and automobile or adaptive equipment) and were remanded for further development.  They have now returned to the Board for further appellate consideration.  The Board finds that there has been substantial compliance with the directives of its remands with regard to the issues decided below. 

The issues of entitlement to service connection for bilateral lower extremity peripheral neuropathy and sleep apnea, and entitlement to a certificate for financial assistance in the purchase of an automobile or adaptive equipment are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an August 2017 decision, the Appeals Management Center (AMC) granted service connection for gastritis (claimed as stomach ulcer); the Veteran agreed at the 2018 Board hearing that this was a full grant of benefits sought on the issue of entitlement to a gastric disability (to include a stomach ulcer) other than a hernia.  

2.  The earliest evidence of a hiatal hernia is not until more than four decades after separation from service.

3.  The earliest evidence of Paget's disease is not until approximately five decades after separation from service.

4.  The most probative evidence of record is against a finding that the Veteran's hiatal hernia was caused by, or aggravated by, active service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for dismissal of the appeal on the issue of entitlement to service connection for a gastric disability, to include a stomach ulcer have been met; the claim has been granted and there is no longer an allegation of error or fact or law for appellate consideration. 38 U.S.C.A. § 7105 (d)(5) (West 2014).

2.  The criteria for service connection for a hiatal hernia, to include as due to service-connected disability, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.310 (2017).

3.  The criteria for service connection for Paget's bone disease have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5103A, 5107(b); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissed Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  In an August 2017 decision, the AMC granted service connection for gastritis.  At the 2018 Board hearing, the Veteran agreed that this was a full grant of benefits sought on the issue of entitlement to a gastric disability (to include a stomach ulcer) other than a hernia.  Therefore, there remain no allegations of error or fact or law for appellate consideration with regard to the claim for service connection.  Thus, the Board does not have jurisdiction to review it, and it is dismissed.  

Sleep Apnea and Hiatal Hernia Claims

The claims file includes September 2017 correspondence to the Veteran from the National Personnel Records Center (NPRC) which reflects that if the Veteran's record was at the NPRC on July 12, 1973, it would have been in the area that suffered the most damage in the fire on that date and may have been destroyed.  The claims file also includes an electronic record in response to a VA request for any records of exposure to mustard gas/lewisite noting that the record is fire-related.

Importantly, the Veteran's service treatment records (STRs) are associated with the claims file because they were in VA's possession beginning in June 1958; thus, they were not in the NPRC at the time of the fire.  With regard to his personnel records, a complete copy is not associated with the claims file.  When, as here, at least a portion of the service records cannot be located, through no fault of the Veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit- of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996). 
 
Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
 
Hiatal Hernia

The Veteran has contended that he has a hiatal hernia due to coughing from his service-connected asthma and/or secondary to pain medication (i.e. ibuprofen, nonsteroidal anti-inflammatory drugs (NSAIDs)) which he takes to treat his service-connected orthopedic disabilities (see 2001, 2002, and 2012 statements, and 2015 and 2018 Board hearings transcripts).  The Board finds that service-connection is not warranted on a direct and/or secondary basis.  

Initially, the Board notes that the Veteran's hernia did not manifest until 2000, which is more than four decades after separation from service, and there is not competent credible evidence that it is causally related to, or aggravated by, active service. 

With regard to secondary service connection, the Board finds that the most probative evidence is against a finding that the Veteran's hernia was caused by, or aggravated by, a service-connected disability, to include medication to treat as service-connected disability.

An August 2011 VA examination report reflects that the likely causes of a hiatal hernia are injury to the area, inherited weakness in the surrounding muscles, being born with unusually large hiatus, or persistent and intense pressure on the surrounding muscles such as when coughing, vomiting, or straining during a bowel movement or while lifting heavy objects.  It was further noted that hiatal hernias are most common in people who are age 50 or older, obese, or smokers.  The clinician noted that there is no evidence of a connection between hiatal hernia and use of NSAIDS in the literature.  

An August 2016 VA examination report again reflects the opinion of a clinician that the Veteran's hiatal hernia is less likely as not caused by use of NSAIDS to treat his service-connected disabilities. 

A July 2017 VA examination report reflect that "age and obesity are the major risk factors for the development of hiatus hernia."  The report further reflects that the Veteran's hernia was not caused by chronic asthma.  The opinion reflects that the clinician extensively reviewed the claims file and found that the reflux and regurgitation (from nonservice-connected GERD) into the Veteran's mouth is causing his coughing, rather than asthmatic coughing causing his hiatal hernia.  (The Veteran is in receipt of service-connection for gastritis but not for GERD and the clinical evidence (i.e. 2017 VA clinical opinion) is against a finding that service connection for GERD is warranted.)  The clinician also found that there is "no evidence to show that veteran's hiatal hernia has been aggravated beyond any normal progression by medications or by any coughing".  The examiner noted as follows:

From the EGD reports, his hiatal hernia has actually improved and is "small" from 2007 and "very small" from 2012.  Thus, no aggravation beyond any normal progression..

The clinician again reiterated that "age and obesity are the major risk factors for the development of hiatus hernia".  In sum, the Veteran's use of NSAIDs and/or his asthma did not cause, or aggravate his hernia. 

The claims file includes a January 2018 VA clinical note which reflects the statement of the clinician (a physician in allergy/immunology) as follows:  

I am not a gastroenterologist or surgeon with expertise in hiatal hernia management or the etiology of hiatal hernias, but coughing could increase stress on the diaphragm and seems more likely than not as a predisposing factor to a hiatal hernia."  

The Board has considered the extensive record and opinions.  The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993). 
 
The Board finds that the VA examination opinions, when taken as a whole, are the most probative evidence of record.  Most notably, the 2017 opinion reflects consideration of the Veteran's history and provides rationale to support the findings.  It notes that age is one of the most important risk factors for a hiatal hernia (the Veteran was 69 years old when his hernia manifested) and considers the interplay between the Veteran's various conditions.  (The Veteran also submitted literature which noted that one of the causes of a hiatal hernia may be "age-related changes in your diaphragm" and it is most common in people who are age 50 or older.)

As noted above, the Veteran's hernia manifested in approximately November 2000.  Records that same year reflect that his asthma had nearly resolved.  A May 2000 record reflect "wheezing episodes nearly all resolved".  A June 2000 record reflects that the Veteran was doing well symptomatically with his allergies but was feeling a little tired in the chest on the date of examination.  An August 2000 VA record reflects that the Veteran "has a history of asthma, which does well except when he is outside, exposed to a lot of pollen"; it notes excellent air flow upon examination.  Although the Veteran is competent to state that he experienced considerable or significant coughing, the clinical records prior to his hernia do not support that asthma caused his coughing as significant coughing is not included in the clinical records of treatment for asthma and allergies.

While the January 2018 VA allergist stated that coughing could increase stress on the diaphragm and seems more likely than not as a predisposing factor to a hiatal hernia, she admitted that she did not have expertise in hiatal hernia management or the etiology of hiatal hernias.  In addition, the evidence does not reflect that she had reviewed the Veteran's extensive clinical records with regard to his hernia and GERD, and the clinical records do not support significant coughing due to asthma in the time immediately prior to the Veteran's hernia.  As noted by medical providers and an article submitted by the Veteran, coughing can, in some cases, be a factor in developing a hernia.  However, the most probative evidence reflects that it was less likely as not that coughing due to a service-connected disability is a factor in this particular Veteran's case.  With respect to the Veteran's service-connected gastritis, a 2016 VA examination and medical opinion noted that gastritis is not currently symptomatic and has not been symptomatic for more than a decade.  As there are no current symptoms of service-connected gastritis (i.e., coughing), service connection for hiatal hernia due to coughing due to gastritis is not warranted. 

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of the gastrointestinal system, including the etiology of hiatal hernia.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56  (1990). 
 
Paget's bone disease

The Veteran was diagnosed with Paget's disease of the left femur in 2005.  A February 2013 VA clinical record reflects no evidence of active Paget's disease.  The Veteran contends that his Paget's disease was caused by "caustic exposure" (mustard gas/smoke) (see July 2017 correspondence).  In a February 2015 VA Form 21-4138, he stated that it was due to prolonged exposure to Naphthalene and other chemicals in service.

The Veteran testified at the 2018 Board hearing that he had a doctor tell him on one occasion that his Paget's bone disease was caused by chemicals.  He was advised of the importance of providing medical opinions to support his claims; however, he has not provided a medical opinion in support of his contentions.  "The connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence." Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

The Veteran's STRs are negative for Paget's disease.  The earliest clinical record of Paget's disease is not until 2005, which is approximately 50 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
In addition, there is no competent credible evidence of record which reflects that it is as likely as not that the Veteran's disability is causally related to, or was aggravated by, service, to include chemical exposure.  Although the Veteran has some training with chemicals in service, the evidence does not reflect that he has the training, experience, or education to make a competent opinion as to the relationship between Paget's disease and chemicals.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person or a person with limited training with chemicals. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

In sum, the only evidence to support service connection is the Veteran's own statement.  The Board finds that the STRs which are negative for Paget's disease, and the lack of Paget's disease in the more than four decades after separation from service are more probative and support a finding that service connection is not warranted.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56  (1990). 


ORDER

The appeal on the issue of entitlement to service connection for a gastric disability to include a stomach ulcer is dismissed.

Entitlement to service connection for a hiatal hernia is denied.

Entitlement to service connection for Paget's bone disease is denied. 


REMAND

Sleep apnea

The Veteran is in receipt of service connection for bronchial asthma.  The Veteran testified at the 2018 Board hearing (and stated in correspondence, e.g. March 2011) that his sleep apnea is due to smoke and poison gas exposure in service.  He contends that he has chronic asthma which turned into COPD and into sleep apnea.  He testified that based on his research 50 percent of people with bronchial asthma also develop sleep apnea; however, he stated that "there is no doctor involved" with this opinion (see Board hearing transcript, pages 21 and 22).  The Veteran has submitted evidence (military certificates) that he was trained as a smoke generator operator; he contends that the smoke canisters contained phosgene.

The claims file includes a website article from St. Luke's Medical Center which notes as follows:  "When a person has both asthma and sleep apnea the combination can intensify the illnesses."

The claims file includes a June 2015 VA examination report which notes a diagnosis date of 2009, and that the Veteran has good relief of snoring and daytime sleepiness with CPAP treatment.  The clinician opined that the Veteran's sleep apnea is not caused by his service connected bronchial asthma but did not discuss aggravation.  Thus, a remand for a supplemental opinion is warranted.

Bilateral lower extremity peripheral neuropathy

The Veteran's DD 214 and personnel records reflect that he had seven weeks of smoke generator operator school and eight weeks of chemical staff specialist's school in 1954.  He contends that his peripheral neuropathy is due to chemical exposure in service.  The earliest complaints of possible symptoms of peripheral neuropathy are not for several decades after separation from service. 

A March 2001 VA record reflects that the Veteran reported that his toes were numb.  Subsequent records reflect that the Veteran was diagnosed with unspecified idiopathic peripheral neuropathy in May 2001 (by VA clinician S. Kuhl), and that a 2014 EMG reflected idiopathic or genetic peripheral neuropathy.

A December 2009 VA record reflects that statins were discontinued for the Veteran due to peripheral neuropathy, and that the Veteran wanted to continue to take Simvastatin even though he knew "it may be causing him increasing his Peripheral neuropathy. During last visit he signed a statement in presence of his wife that he understand that simvastatin can be causing him side effects including increasing/causing him peripheral neuropathy." 

A March 2011 VA neurology record reflects that the Veteran had "severe sensory neuropathy complicated by sensory ataxia; etiology is unclear, however exposure to chemicals including phosgene is a likely cause."  No rationale was provided and an excerpt from Virtual Naval Hospital Textbook submitted by the Veteran reflects that "[t]here is little evidence of significant long-term pathophysiological abnormalities with either acute, severe phosgene exposures or repetitive, low-dose, long-term exposures."  An excerpt from a website "The Foundation for Peripheral Neuropathy" reflects that peripheral neuropathy can be caused by several things, to include exposure to toxic chemicals.

A February 2013 VA clinical record reflects that the Veteran's peripheral neuropathy is co-managed by his Kaiser PCP and specialists in Kaiser.  

The claims file includes a June 2015 VA examination report.  It reflects that the Veteran reported that he first stated having neuropathy in his feet and legs in approximately May 2001.  He stated he "did not have any problems before or during the military."

Based on the foregoing, the Board finds that further development is warranted.  VA should attempt to determine from a competent credible source whether it is as likely as not that the Veteran was exposed to phosgene and/or mustard gas (as contended by the Veteran) while in service.  VA should also attempt to associate with the claims file all VA and private records from May 2001 to present which are not already associated with the claims file, to include the May 2001 treatment record by S. Kuhl.  Thereafter, obtain a clinical opinion as to whether it is as likely as not that the Veteran's peripheral neuropathy is causally related to service.  The clinician should consider the competent credible evidence of record to include: a.) the onset of symptoms more than four decades after separation from service; b.) 2001 records noting idiopathic peripheral neuropathy; c.) the December 2009 VA record that the Veteran's use of statins can be causing him peripheral neuropathy or an increase of such; d.) an excerpt from a website "The Foundation for Peripheral Neuropathy" reflects that peripheral neuropathy can be caused by several things to include exposure to toxic chemicals; e.) the March 2011 VA neurology record which notes that exposure to chemicals including phosgene is a likely cause of the Veteran's peripheral neuropathy; f.) the Virtual Naval Hospital Textbook excerpt which reflects that "[t]here is little evidence of significant long-term pathophysiological abnormalities with either acute, severe phosgene exposures or repetitive, low-dose, long-term exposures; g.) 2014 EMG findings reflecting idiopathic or genetic peripheral neuropathy; and h.) the June 2015 VA examination report which notes that the Veteran reported that he did not have any neuropathy problems before or during the military.

Automobile or Adaptive Equipment

This issue is inextricably intertwined with above issue of entitlement to service connection for bilateral lower extremity peripheral neuropathy.  Thus, it must also be remanded.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to associate with the claims file all VA and private records for sleep apnea and peripheral neuropathy which are not already associated with the claims file, to include the May 2001 VA record by S. Kuhl diagnosing the Veteran with peripheral neuropathy, and the 2014 EMG which reflected idiopathic or genetic peripheral neuropathy.

2.  Make a reasonable attempt to ascertain from an appropriate source if phosgene was a chemical routinely used in chemical school in the U.S. military between 1954 and 1956.

3.  Obtain a supplemental clinical opinion to the June 2015 VA examination with regard to sleep apnea.  A clinician should consider the website article from St. Luke's Medical Center which notes as follows:  "When a person has both asthma and sleep apnea the combination can intensify the illnesses."

The clinician should address the following:

a. Is it as likely as not (50 percent or greater) that the Veteran's bronchial asthma has caused an increase in the severity of his sleep apnea.

b. If so, the clinician should state the level of increased severity.

A rationale must be provided for all opinions, and should include consideration of the Veteran's asthma symptoms noted in the clinical records, his treatment for such, and whether his treatment is effective.

4.  Obtain a clinical opinion as to whether it is as likely as not (50 percent or greater) that the Veteran's bilateral lower extremity peripheral neuropathy is causally related to service.

The clinician should consider the pertinent evidence of record to include: a.) the onset of symptoms more than four decades after separation from service; b.) 2001 records noting idiopathic peripheral neuropathy; c.) the December 2009 VA record that the Veteran's use of statins can be causing him peripheral neuropathy or an increase of such; d.) an excerpt from a website "The Foundation for Peripheral Neuropathy" reflects that peripheral neuropathy can be caused by several things to include exposure to toxic chemicals; e.) the March 2011 VA neurology record which notes that exposure to chemicals including phosgene is a likely cause of the Veteran's peripheral neuropathy; f.) the Virtual Naval Hospital Textbook excerpt which reflects that "[t]here is little evidence of significant long-term pathophysiological abnormalities with either acute, severe phosgene exposures or repetitive, low-dose, long-term exposures"; g.) 2014 EMG findings reflecting idiopathic or genetic peripheral neuropathy; and h.) the June 2015 VA examination report which notes that the Veteran reported that he did not have any neuropathy problems before or during the military.

Any opinion must be supported by a rationale.  

5.  Following completion of the above, readjudicate the issues on appeal (sleep apnea, bilateral lower peripheral neuropathy, and automobile or adaptive equipment).  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


